April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       DONALD VAUGHN AND DKV ENTERPRISES, INC., Appellants

NO. 14-14-01023-CV                          V.

                      DAVID A. BJORKLUND, Appellee
                     ________________________________

     Today the Court heard appellants’ motion to dismiss the appeal from the
judgment signed by the court below on December 8, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Donald Vaughn and DKV Enterprises, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.